Opinion issued April 10, 2003













 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00089-CR
____________

JOHNATHAN JOE RAY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 864065




MEMORANDUM  OPINION

               Appellant, Johnathan Joe Ray, pleaded guilty to burglary of a habitation
with intent to commit theft on April 19, 2001.  In accordance with a plea bargain
agreement, the trial court sentenced appellant to confinement for two years.  On
January 8, 2003, appellant filed a pro se motion in the convicting court, complaining
that he had been denied proper credit for time served and requesting a “nunc pro tunc
order.”  The trial court denied the motion on January 13, 2003, and appellant filed a
notice of appeal from the denial.
               In a similar case, the Tenth Court of Appeals held that it had no jurisdiction
over an appeal from an order denying a request for judgment nunc pro tunc to correct
jail time credit.  We agree with our sister court that neither the Texas Constitution nor
any statute vests a court of appeals with jurisdiction over such an appeal.  Everett v.
State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. ref’d); see also Apolinar v.
State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).
               Therefore, we dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).